Citation Nr: 0212171	
Decision Date: 09/16/02    Archive Date: 09/26/02	

DOCKET NO.  96-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for migraine/tension 
headaches, to include as secondary to an undiagnosed illness.

2.  Entitlement to service connection for multiple joint 
pains with numbness, to include as secondary to an 
undiagnosed illness.

3.  Entitlement to service connection for painful urination, 
to include as secondary to an undiagnosed illness.

4.  Entitlement to service connection for hypertension, to 
include as secondary to an undiagnosed illness.

5.  Entitlement to service connection for an eye disorder, to 
include as secondary to an undiagnosed illness.

6.  Entitlement to service connection for nosebleeds, to 
include as secondary to an undiagnosed illness.

7.  Entitlement to service connection for short-term memory 
loss, to include as secondary to an undiagnosed illness.

8.  Entitlement to service connection for a skin disorder, to 
include as secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1987 to 
March 1992; he also had a period of active duty for training 
from July 1986 to October 1986.

This matter arises from a December 1995 decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, that denied all benefits now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  After preliminary review, the 
Board remanded the case to the RO in July 1998 for further 
action and adjudication.  While the case was in remand 
status, jurisdiction was transferred to the VARO in Waco, 
Texas.  Following action taken in compliance with the Board's 
remand, the case was returned to the Board in August 2002 for 
further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained. 

2.  The veteran did not have active military service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.

3.  Headaches and joint pain experienced by the veteran 
during military service were acute and transitory in nature, 
and resolved without further sequale.

4.  Current clinical evidence does not demonstrate the 
presence of a disability resulting in painful urination, 
hypertension, a vision disorder, nosebleeds, short-term 
memory loss, or a skin disorder.


CONCLUSION OF LAW

Migraine/tension headaches, multiple joint pain with 
numbness, painful urination, hypertension, a vision disorder, 
nosebleeds, short-term memory loss, and a skin disorder were 
not incurred in, or aggravated by, active military service; 
nor may any be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 1137, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that (the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA.)  66 Fed. Reg. 45629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 

claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 2002); 
see also Dyment v. Principi, No. 00-7075 (Fed. Cir. April 24, 
2002).  In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not reaching 
that question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was afforded a VA general medical 
examination in conjunction with his claims.  He was issued a 
statement of the case, as well as a supplemental statement of 
the case, that informed him of the evidence used in 
conjunction with his claims, the pertinent laws and 
regulations, the adjudicative action taken, and the reasons 
and bases for the decision.  In the Board's remand dated in 
July 1998, the veteran was provided notice regarding the 
absence of evidence of his purported military service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, and was informed of the necessity to furnish any 
evidence available to substantiate his allegation of such 

service.  Thus, he was provided adequate notice as to the 
evidence needed to substantiate his claims.  He also was 
given an opportunity to submit additional evidence in support 
of his claims.  The record indicates that all relevant facts 
have been properly developed and that all evidence necessary 
for equitable disposition of the issues on appeal has been 
obtained.  As such, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, as the record is complete, the obligation 
under the VCAA for VA to advise a claimant as to the division 
of responsibilities between VA and the claimant in obtaining 
evidence is moot.  As such, the Board concludes that there is 
no reasonable possibility that any further development could 
substantiate the claims.

The veteran contends that he developed migraine/tension 
headaches, multiple joint pain with numbness, painful 
urination, hypertension, a vision disorder, nosebleeds, 
short-term memory loss, and a skin disorder as the result of 
his military service.  More specifically, he contends that 
these disorders developed in conjunction with his purported 
military service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in, or aggravated by, active military service.  See 
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for migraine headaches and hypertension if 
either becomes manifest to a degree of 10 percent or more 
within one year following the veteran's discharge from 
military service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disability that is shown to be chronic during 
military service; subsequent manifestations of the same 
disability at any later date, however remote, shall be 
service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  Finally, 
service connection may be granted for an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2005.  See 38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.  It is within the foregoing context that the facts 
in this case must be examined. 

The facts are as follows.  The veteran's service personnel 
records indicate that he had 1 year and 9 days of foreign 
service.  His foreign service began on November 7, 1988, and 
ended on November 15, 1989, all of which was performed in the 
Republic of South Korea.  As the Board detailed in its remand 
on page 3, the evidence of record includes service records 
plainly refuting claims of service in Southwest Asia and the 
claimant's own contradictory statements in this regard.  In 
plain language, the claim of service in Southwest Asia is 
false.

The claimant's service medical records indicate that he 
complained of acute headaches and joint pain on several 
occasions.  These complaints were associated with upper 
respiratory infections, and apparently resolved along with 
such infections.  No clinical evidence of hypertension, a 
vision disorder, nosebleeds, short-term memory loss, or a 
skin condition is reflected in the veteran's military medical 
history.

The veteran filed an application for disability compensation 
in April 1992.  The only disabilities claimed at that time 
were chronic back pain and a composite graft of the left 
little finger.  No mention was made at that time of any of 
the disabilities currently claimed.  

The veteran was afforded a comprehensive VA general medical 
examination in September 1995 in conjunction with his current 
claims.  At that time, he stated that he experienced flashes 
of light in both eyes that sometimes were associated with 
headaches.  He also gave a history of hypertension and joint 
pain in his hands, elbows, knees, ankles, and feet.  Testing 
indicated that his vision was normal, and that his eyes 
otherwise appeared to be free of any disease or defect.  
Neurological testing reflected normal bulk strength and 
normal motor and sensory activity.  No cognitive deficit was 
noted psychiatrically.

During VA medical treatment administered in 1995, the 
veteran's blood pressure was noted to be 130/70.  Neither 
nosebleeds nor a skin disorder was noted.  

The foregoing indicates that service connection is not 
warranted for any of the disabilities claimed.  First, the 
Board concludes that the record does not indicate that the 
veteran served in the Southwest Asia Theater of Operations 
during the Persian Gulf War, and that, in fact, claims of 
such service are false allegations advanced in a claim for 
monetary benefits.  Therefore, the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 are not for application and the 
Board finds the appellant's crediblity as to his evidentiary 
allegations in support of his claim has been destroyed.  
Additionally, although the veteran experienced headaches and 
joint pain during military service, these apparently were 
associated with upper respiratory infections, and were acute 
and transitory in nature.  No clinical evidence of headaches 
or multiple joint pain with numbness of the extremities 
following the veteran's military service is of record; 
instead, the record reflects only the veteran's subjective 
complaints in this regard.  Nor does the record demonstrate 
that the veteran currently suffers from hypertension, a 
vision disorder, chronic nosebleeds, short-term memory loss, 
or a chronic skin disorder.  Absent clinical evidence of the 
presence of any of these disorders, there is no reasonable 
basis upon which to predicate a grant of the benefits sought.

The Board finds as to all material issues that the evidence 
is not evenly balanced and that the doctrine of resolving 
doubt in the veteran's favor is not for application.  See 
Ferguson v. Principi, 273 F.3d. 1072 (Fed. Cir. 2001) (The 
statue, 38 U.S.C.A. § 5107(b), only requires that the Board 
"consider" all the evidence and material of record; the 
benefit of the doubt provision only applies where there is an 
approximate balance of positive and negative evidence.)



ORDER

Service connection for migraine/tension headaches, to include 
as due to an undiagnosed illness, is denied.

Service connection for multiple joint pain with numbness, to 
include as due to an undiagnosed illness, is denied.

Service connection for painful urination, to include as due 
to an undiagnosed illness, is denied.

Service connection for hypertension, to include as due to an 
undiagnosed illness, is denied.

Service connection for a vision disorder, to include as due 
to an undiagnosed illness, is denied.

Service connection for nosebleeds, to include as due to an 
undiagnosed illness, is denied.

Service connection for short-term memory loss, to include as 
due to an undiagnosed illness, is denied.

Service connection for a skin disorder, to include as due to 
an undiagnosed illness, is denied.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

